DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
	Applicant has amended claim 2 to recite a composition for blocking a Vibrio parahaemolyticus infection, inhibiting the development of diseases caused by a Vibrio parahaemolyticus infection, suppressing diseases caused by Vibrio parahaemolyticus, or alleviating the pathological condition of the diseases caused by Vibrio parahaemolyticus. The composition of the amended claim now requires maltodextrin in addition to the Myoviridae bacteriophage. 

Claim Status
	Claims 1 and 3-5 have been canceled. Claim 2 is pending and has been examined on its merits.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 04/20/2022 is in compliance with the provisions of 37 C.F.R. 1.97. All references cited in this IDS have been fully considered. 

Specification
RE: Objections to the specification	
The specification was objected to for the use of the word “Novel” in the title. Applicant has amended the title to remove the word “Novel”.
The specification was further objected to for including an image of the receipt for deposit made under the Budapest Treaty in paragraph [0088]. Applicant has removed paragraph [0088] and updated paragraph [0016] to reference the deposit.
Applicant has addressed each objection to the specification thus all objections are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

RE: Rejection of claims 1-5 under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. 
	The claims were previously rejected for failing to comply with the enablement requirement. Specifically, the specification did not satisfy the deposit requirement for bacteriophage Vib-PAP-7. Applicant has provided a statement in the Remarks filed 04/20/2022 that all restrictions on the availability to the public of the materials so deposited will be irrevocably removed upon granting of a patent disclosing the deposit and that the deposit will be maintained for a period of 30 years, or 5 years after the last request date for furnishing a sample of the deposit, or for the enforceable life of the patent, whichever is longer.
	Since applicant has satisfied the deposit requirement for bacteriophage Vib-PAP-7, the rejection under 112(a) for claim 2 has been withdrawn. The rejections of record for claims 1 and 3-5 have been rendered moot due to cancellation.

RE: Rejection of claims 4-5 under 35 U.S.C. 112(a) because the specification, while being partly enabling for "treating" vibriosis caused by Vibrio parahaemolyticus, does not reasonably provide enablement for "preventing" vibriosis caused by Vibrio parahaemolyticus.  
	The claims were previously rejected for not being enabled for the prevention of vibriosis. Applicant disagrees with the rejection of record but has canceled the claims for the purpose of advancing prosecution. 
	Since applicant has canceled the rejected claims, the rejections for claims 4-5 have been rendered moot.

RE: Rejection of claims 4-5 under 35 U.S.C. 112(a) because the specification, while being enabling for treating vibriosis caused by Vibrio parahaemolyticus in sea bass using a particular amount of the bacteriophage, does not reasonably provide enablement for treating vibriosis caused by Vibrio parahaemolyticus in any other non-human animal and for all amounts of the bacteriophage.  
The claims were previously rejected for not being enabled for the treating vibriosis using all amounts of the bacteriophage. Applicant disagrees with the rejection of record but has canceled the claims for the purpose of advancing prosecution. 
	Since applicant has canceled the rejected claims, the rejections for claims 4-5 have been rendered moot.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

RE: Rejection of claims 1-3 under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and natural phenomenon without significantly more. 
Claims 1-3 were previously rejected for being directed to a judicial exception and do not qualify as eligible subject matter under 35 U.S.C. § 101. Applicant disagrees with the rejection for claims 1 and 3 but has canceled the claims solely for the purpose of advancing prosecution. 
Applicant has amended claim 2 to recite “[a] composition for blocking a Vibrio parahaemolyticus infection, inhibiting the development of diseases caused by a Vibrio parahaemolyticus infection, suppressing diseases caused by Vibrio parahaemolyticus, or alleviating the pathological condition of the diseases caused by Vibrio parahaemolyticus, comprising: Maltodextrin and a Myoviridae bacteriophage Vib-PAP-7, which has an ability to specifically kill Vibrio parahaemolyticus and a genome represented by SEQ ID NO: 1, and is deposited as accession number of KCTC 13247BP”. Applicant agrees with the assessment that the claim is directed to a composition of matter (Step 1). Applicant, however, asserts that the composition comprising “maltodextrin and a Myoviridae bacteriophage Vib-PAP-7” is not naturally occurring and therefore exits the analysis at step 2A. 
Applicant's argument has been fully considered but is not persuasive. Under Step 2A, Prong One of the Subject Matter Eligibility Guidance, it is acknowledged that maltodextrin is not found together with Myoviridae bacteriophage in nature. Despite this, combining them together does not necessarily result in markedly different characteristics. See MPEP 2106.04(c). As discussed below in the analysis, it is noted that the combination of maltodextrin and Myoviridae bacteriophage Vib-PAP-7 may result in a markedly different characteristic. However, there is no evidence that this characteristic would be present at all concentrations of maltodextrin.
As claim 2 has been substantially amended, the rejection of claim 2 has been withdrawn and a new ground of rejection is set forth below. The rejections of claim 1 and 3 have been rendered moot by cancelation.

New ground of rejection
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and natural phenomenon without significantly more. 
The instant claim recites a law of nature and natural phenomenon. This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained below: 
Subject Matter Eligibility Guidance
A three-step inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101, in accordance with MPEP § 2106:
Step (1). Is the claim directed to a process, machine, manufacture, or composition of matter?
Step (2A). Is the claim directed to a law of nature, natural phenomenon (product of nature), or an abstract idea?
Prong 1 – Does the claim recite a law of nature, natural phenomenon, or an
abstract idea?
Product of Nature Definition
When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature". See Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 580, 106 USPQ2d 1972, 1975 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014). As explained in those decisions, products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad Genetics, Inc., 569 U.S. at 590-91, 106 USPQ2d at 1979.
The Markedly Different Characteristics Analysis
The first step in the analysis is to select the appropriate counterpart to the nature-based product. When the nature-based product is derived from a naturally occurring thing, then the naturally occurring thing is the counterpart (i.e. naturally occurring Myoviridae bacteriophage). See MPEP § 2106.04(c)(II)(A).
The second step in the analysis is to identify appropriate characteristics to compare. Appropriate characteristics must be possessed by the claimed product, because it is the claim that must define the invention to be patented. Cf. Roslin, 750 F.3d at 1338, 110 USPQ2d at 1673. See MPEP § 2106.04(c)(II)(B). For this analysis, the ability to prevent or treat an infection of vibriosis caused by Vibrio parahaemolyticus is one of the appropriate characteristics.
The final step in the markedly different characteristics analysis is to compare the characteristics of the claimed nature-based product to its naturally occurring counterpart in its natural state, in order to determine whether the characteristics of the claimed product are markedly different. See MPEP § 2106.04(c)(II)(C).
Prong 2 – If the claim recites a judicial exception, does it recite additional elements that integrate the judicial exception into a practical application?
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field. See MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine. See MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing. See MPEP § 2106.05(c)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. See MPEP § 2106.05(d)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP § 2106.05(e) 
Step (2B). If the recited judicial exception is not integrated into a practical application, does the claim recite additional elements that amount to significantly different than the judicial exception such that they provide an inventive concept? This step includes evaluation of the same considerations under Step (2A), Prong 2, as well as two additional considerations:
Adding a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; and
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Analysis
	Step (1)(direction to a process, machine, manufacture, or composition of matter):
	Claim 2 is directed to a composition of matter, which is a statutory category.
	Therefore the answer to this step for claim 2 is yes.
	Step (2A): 
	Prong 1 (recitation of a law of nature, natural phenomenon, or an abstract idea):
	Claims 2 is directed to a composition comprising a Myoviridae bacteriophage Vib-PAP-7 isolated from nature. As Vib-PAP-7 is a bacteriophage isolated from nature ([0001, 0009, 0010, 0015, 0031]), it is necessarily a product of nature. The closest natural counterpart are naturally occurring Myoviridae bacteriophages. The composition of claim 2 further requires maltodextrin. As maltodextrin is not naturally occurring, the markedly different characteristics analysis is applied only to the bacteriophage.
For the purpose of determining markedly different characteristics, an appropriate characteristic is the stability of the Myoviridae bacteriophage. 
	Although it is noted that maltodextrin is commonly used in freeze-drying processes to increase the stability of microorganisms such as bacteria, viruses, or phages, it is not clear that this effect would be seen commensurate in scope with the pending claim. Currently, the product is not required to be freeze-dried and the claim encompasses the combination of any amount of maltodextrin with the bacteriophage. The specification provides an example wherein the claimed bacteriophage was combined with maltodextrin. Specifically, the maltodextrin was combined in an amount of 50% w/v with the bacteriophage solution but Applicant did not show that this amount led to a significant change in structure, property, or function ([0066]). There were no examples presented which demonstrated that the combination of maltodextrin and the Myoviridae bacteriophage caused the markedly different characteristic (i.e. improves stability) or caused the bacteriophage to have other markedly different characteristics. Therefore, it is not possible to ascertain at what concentrations of maltodextrin a markedly different characteristic would be observed.
	Since the claim is drawn to a naturally occurring product which is not markedly different to the naturally occurring Myoviridae bacteriophage, it is not eligible subject matter at step 2A prong 1. 
	Therefore the answer to this prong for claim 2 is yes.
	Prong 2:
	Claim 2 recites “[a] composition for blocking a Vibrio parahaemolyticus infection, inhibiting the development of diseases caused by a Vibrio parahaemolyticus infection, suppressing diseases caused by Vibrio parahaemolyticus , or alleviating the pathological condition of the diseases caused by Vibrio parahaemolyticus” in the preamble. This recitation is merely the intended use of the composition. The limitation “which has an ability to specifically kill Vibrio parahaemolyticus and a genome represented by SEQ ID NO: 1” in the body of the claim is descriptive of characteristics of the claimed judicial exception. There are therefore no additional elements that integrate the judicial exception into a practical application.   
	Therefore the answer to this prong for claim 2 is no.
	Step (2B): 
	Claim 2 recites “[a] composition for blocking a Vibrio parahaemolyticus infection, inhibiting the development of diseases caused by a Vibrio parahaemolyticus infection, suppressing diseases caused by Vibrio parahaemolyticus , or alleviating the pathological condition of the diseases caused by Vibrio parahaemolyticus”. As discussed above, this recitation is an intended use that does not impart any structural feature, apply or use the judicial exception to effect a particular treatment or prophylaxis, or apply or use the judicial exception in some other meaningful way. The instant claims therefore do not have additional elements that amount to significantly more than the judicial exception. 
	Therefore, the answer to step (2B) is no.
Conclusion
Claim 2 is directed to a judicial exception and does not qualify as eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

RE: Rejection of claims 1-5 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over, Stalin et al. (Biologicals, Vol. 44, Issue 6, pages 526-533. November 2016).
	Claims 1-5 were previously rejected as anticipated by or obvious over Stalin et al. Applicant traverses the rejection and has canceled claims 1 and 3-5 solely for the purpose of advancing prosecution. With respect to claim 2, applicant argues that amended claim 2 is not anticipated by or obvious over Stalin et al. particularly by providing objective evidence that the bacteriophage taught by Stalin et al. is not identical to the instantly claimed bacteriophage and arguing that Stalin does not teach or suggest the combination with maltodextrin. Specifically, applicant argues that bacteriophages are distinguished by their growth patterns, morphological characteristics, and genetic characteristics (Lin et al., p. 1 and p. 13) and the instantly claimed bacteriophage has significantly different morphological features. Specifically, applicant demonstrates that the claimed bacteriophage and Stalin’s VVP1 bacteriophage differ in symmetry, head width, and total length. 
Applicant’s arguments and disclosed prior art have been fully considered and are persuasive. Applicant has provided sufficient evidence that the bacteriophage disclosed by Stalin (VVP1) is not identical to the instantly claimed bacteriophage (Vib-PAP-7). The rejection of claim 2 has been withdrawn. The rejection of claims 1 and 3-5 have been rendered moot by cancelation. 

Conclusion
No claim is allowed. 
 Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRANT C CURRENS/
Examiner, Art Unit 1651                                                                                                                                                                                         

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651